                                                                                                 Case 2:16-cv-00498-JCM-NJK Document 138 Filed 01/03/19 Page 1 of 2



                                                                                             1    DIANA S. EBRON, ESQ.
                                                                                                  Nevada Bar No. 10580
                                                                                             2    E-mail: diana@KGELegal.com
                                                                                                  JACQUELINE A. GILBERT, ESQ.
                                                                                             3    Nevada Bar No. 10593
                                                                                                  E-mail: jackie@KGELegal.com
                                                                                             4    KAREN L. HANKS, ESQ.
                                                                                                  Nevada Bar No. 9578
                                                                                             5    E-mail: karen@KGELegal.com
                                                                                                  KIM GILBERT EBRON
                                                                                             6    7625 Dean Martin Drive, Suite 110
                                                                                                  Las Vegas, Nevada 89139
                                                                                             7    Telephone: (702) 485-3300
                                                                                                  Facsimile: (702) 485-3301
                                                                                             8    Attorneys for SFR Investments Pool 1, LLC
                                                                                             9                              UNITED STATES DISTRICT COURT
                                                                                            10                                     DISTRICT OF NEVADA
                                                                                            11    BANK OF AMERICA, N.A., successor by           Case No. 2:16-cv-00498-JCM-NJK
                                                                                                  merger to BAC HOME LOANS SERVICING,
                                                                                            12    LP, FKA COUNTRYWIDE HOME LOANS
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                  SERVICING, LP,
KIM GILBERT EBRON




                                                                                            13                     Plaintiff,
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                  vs.
                                                                                            14
                                                                                                  MESA VERDE HOMEOWNERS                             STIPULATION TO CONTINUE REPLY
                                                                                            15    ASSOCIATION; SFR INVESTMENTS POOL                    DEADLINE FOR MOTION FOR
                                                                                                  1, LLC; ALESSI & KOENIG, LLC,                           RECONSIDERATION
                                                                                            16
                                                                                                                    Defendants.
                                                                                            17
                                                                                                  SFR INVESTMENTS POOL 1, LLC,
                                                                                            18
                                                                                                                   Counter/Cross Claimant,
                                                                                            19
                                                                                                  vs.
                                                                                            20
                                                                                                  SFR INVESTMENTS POOL 1, LLC, LLC, a
                                                                                            21
                                                                                                  Nevada limited liability company,
                                                                                            22
                                                                                                                      Counter/Cross Claimant,
                                                                                            23
                                                                                                  vs.
                                                                                            24
                                                                                                  BANK OF AMERICA, N.A., successor by
                                                                                            25
                                                                                                  merger to BAC HOME LOANS SERVICING,
                                                                                            26    LP FKA COUNTRYWIDE HOME LOANS
                                                                                                  SERVICING, LP; GEORGE A. BENNETT, an
                                                                                            27    individual; and JUANITA C. BENNETT, an
                                                                                                  individual,
                                                                                            28

                                                                                                                                              -1-
                                                                                                 Case 2:16-cv-00498-JCM-NJK Document 138 Filed 01/03/19 Page 2 of 2


                                                                                                                 Counter/Cross Defendants.
                                                                                             1

                                                                                             2            Defendants SFR INVESTMENTS POOL 1, LLC (“SFR”) and Plaintiff BANK OF

                                                                                             3    AMERICA, N.A., successor by merger to BAC HOME LOANS SERVICING, LP, FKA

                                                                                             4    COUNTRYWIDE HOME LOANS SERVICING, LP, (“BANA”) hereby stipulate and agree to

                                                                                             5    continue the briefing schedule on SFR’s Motion for Reconsideration [ECF No. 131] as follows:

                                                                                             6            1.     SFR filed its Motion for Reconsideration of Order [ECF No. 131] on December 13,

                                                                                             7    2018.

                                                                                             8            2.     BANA’s filed its Response to SFR’s Motion [ECF No. 136] on December 27, 2018.

                                                                                             9            3.     SFR’s Reply in Support of its Motion is due January 3, 2019.

                                                                                            10            4.     The parties hereby stipulate that SFR’s Reply shall be due January 7, 2019. This

                                                                                            11    extension will allow SFR to fully address the arguments presented in BANA’s Response and is

                                                                                            12    not for the purposes of delay or prejudice to any party. This is SFR’s first request for an extension
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    of this deadline.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14            Dated the 3rd day of January, 2019.

                                                                                            15     KIM GILBERT EBRON                                  AKERMAN LLP
                                                                                            16     /s/ Jason G. Martinez____                            /s/ Donna Wittig______
                                                                                                   DIANA S. EBRON, ESQ.                                 ARIEL E. STERN , ESQ.
                                                                                            17     Nevada Bar No. 10580                                 Nevada Bar No. 8276
                                                                                                   JACQUELINE A. GILBERT, ESQ.                          DONNA WITTIG, ESQ.
                                                                                            18     Nevada Bar No. 10593                                 Nevada Bar No. 11015
                                                                                                   KAREN L. HANKS, ESQ.                                 1635 Village Center Circle, Suite 200
                                                                                            19     Nevada Bar No. 9578                                  Las Vegas, Nevada 89134
                                                                                                   JASON G. MARTINEZ, ESQ.                              Phone: 702-634-5000
                                                                                            20     Nevada Bar No. 13375                                 Attorneys for Bank of America, N.A.,
                                                                                                   7625 Dean Martin Drive, Suite 110                    successor by merger to BAC Home Loans
                                                                                            21     Las Vegas, NV 89139                                  Servicing, LP fka Countrywide Home Loans
                                                                                                   Phone: 702-485-3300                                  Servicing, LP
                                                                                            22     Attorneys for SFR Investments Pool 1, LLC
                                                                                            23

                                                                                            24                                                          IT IS SO ORDERED.

                                                                                            25
                                                                                                                                                        _____________________________
                                                                                            26                                                          United States District Court Judge
                                                                                            27
                                                                                                                                                              January
                                                                                                                                                        DATED this      3, 2019.
                                                                                                                                                                   ___ day of January, 2019.
                                                                                            28

                                                                                                                                                  -2-
